DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendments/remarks of 05/11/2022.

By the amendment, claims 1, 9 and 17 have been amended. Claims 21-23 have been canceled.  Claims 24-26 have been newly added. Claims 1, 3-5, 8-9, 11-13, 16-17, 20 and 24-26 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8-9, 11-13, 16-17, 20 and 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-9, 11-13, 16-17, 20 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez et al. (US 2018/0367484, published 12/20/2018, hereafter “Rodriguez”.

Regarding claim 1, Rodriguez discloses a system for mutual screen sharing during a text chat (¶4), the system comprising: 
at least one processor configured to: 
maintain a platform that hosts a plurality of applications accessible to a plurality of client devices (¶27-28: embedded applications accessible to client devices, Fig. 1, ¶50-51: embedded application server), wherein the plurality of applications include tables for containing data in cells defined by the intersection of horizontal rows and vertical rows (¶28: examples of applications that include tables w/ cells such as item lists, spreadsheets, even video players or travel itineraries, ¶53, ¶130); 
enable the plurality of client devices to access and display via the platform the plurality of applications (¶25: embedded application can be initiated by a user at a user device), when at a particular time, at least a first client device displays a first application and does not display a second application (¶87: embedded application can be open without sharing to other users, ¶89, ¶93), and at least a second client device displays the second application and does not display the first application (¶332-334: different users using different embedded applications at different devices, ¶25, ¶87, ¶89, ¶93: each user device of the session can command and access their own embedded apps); 
cause a communications interface to appear on the first client device and the second client device (¶96: notification transmitted to each device), wherein the communications interface on the first client device includes a first link to a particular location within the second application (¶97: links provided to join embedded application at other device, ¶142-143, ¶163-168: sync information ‘particular location’ of the application), and the communications interface on the second client device includes a second link to a second particular location within the first application (¶97, ¶142-143, ¶163-168: the methods of the first user device are applicable to each user at each user device); 
cause a first display on the first client device of the first particular location within the second application in response to selection on the first client device of the first link (¶99: joining the embedded session launches the respective embedded application on the local device), wherein the first particular location corresponds to a specific item (¶357-358: playback media at a particular media location item); 
during the first display on the first client device of the first particular location within the second application, enable the first client device to change data in the first particular location within the second application displayed on the second client device (¶101-104: enable other devices to input user input changing data in the embedded application);
cause a second display on the second client device of the second particular location within the first application in response to selection on the second client device of the second link (¶99: methods of the first user device are applicable to each user at each user device, ¶357-358);
during the second display on the second client device of the second particular location within first application, enable the second client device to change data in the second particular location within the first application displayed on the first client device (¶101-104); 
during the first display and the second display, enable communication between the first client device and the second client device (¶30, ¶207-211);
during the first display, store first communications in association with the first particular location (¶30: receive user comments at a playback of an item at a particular location of the media item, ¶207-211);
during the second display, store second communications in association with the second particular location (¶30, ¶207-211); and
at a time after the particular time and in response to selection of the specific item corresponding to the first particular location, enable the first client device and the second client device to access the stored first communications (¶109: users can open a summary of stored conversations and messages at a later time, ¶30: playback of user comments at particular locations of the media item, ¶37, ¶207, ¶215-217, ¶220).  

Regarding claim 3, Rodriguez discloses the system of claim 1, wherein the communications interface includes a text chat box (Fig. 8A-8D 802, 842).  

Regarding claim 4, Rodriguez discloses the system of claim 1, wherein the first link and the second link each include at least one button (Fig. 8B 858, ¶365), activation of which enables screen sharing (Fig. 8C 872, ¶367).  

Regarding claim 5, Rodriguez discloses the system of claim 1, wherein the at least one processor is further configured to receive a response to a notification and to cause the communications interface to appear on the first client device and the second client device upon receipt of the response to the notification (¶82-85).  

Regarding claim 8, Rodriguez discloses the system of claim 1, wherein the at least one processor is further configured to cause the communications interface to appear on a third client device and to enable access to the second application on the third client device via the first link (¶159, Fig. 8B-8C, ¶363-368).

Regarding claims 9, 11-13 and 16, claims 9, 11-13 and 16 recite limitations similar to claims 1, 3-5 and 8, respectively, and are similarly rejected.

Regarding claims 17 and 20, claims 17 and 20 recite limitation similar to claims 1 and 8, respectively, and are similarly rejected.

Regarding claim 24, Rodriguez discloses the system of claim 1, wherein the stored first communications are stored for a limited period of time (¶215: comments removed after predetermined time).  

Regarding claim 25, Rodriguez discloses the system of claim 24, wherein the at least one processor is further configured to permit selection of the limited period of time (¶215: time is predetermined).  

Regarding claim 26, Rodriguez discloses the system of claim 1, wherein the first communications and the second communications are stored automatically (¶208-209, ¶215: stored along with indication of location of comment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gutwin, C., Greenberg, S., Blum, R., Dyck, J., Tee, K., & McEwan, G. (2008). Supporting Informal Collaboration in Shared-Workspace Groupware. J. Univers. Comput. Sci., 14(9), 1411-1434.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179